




 
Exhibit 10.2.20
 
 
AGREEMENT
 
 
          This Agreement is made and entered into by and between KANSAS CITY
POWER & LIGHT COMPANY (hereinafter the "Company") and Stephen T. Easley
(hereinafter the "Executive") as of December 2, 2008.  In consideration of the
mutual promises set forth herein, the parties agree as follows:
 
 
1.           Executive has submitted his resignation from employment with the
Company, and he resigns effective January 2, 2009 (hereinafter referred to as
Executive's "Resignation Date") from any and all positions with the Company,
including his position as Senior Vice President – Supply and from his positions
with all affiliates and subsidiaries of the Company.  Until his Resignation
Date, Executive will be paid his normal salary and benefits.
 
 
After the Resignation Date, in accordance with the Company's normal policy,
Company shall pay Executive a lump sum cash payment of all earned, unpaid salary
and any accrued but unused vacation days owed to Executive as of his Resignation
Date.
 
 
Executive shall receive such benefits as are provided Executive under Company's
plans and programs in accordance with the terms of such plans and
programs.  Such benefits shall include, but not necessarily be limited to,
vested retirement benefits under the Management Pension Plan and Supplemental
Executive Retirement Plan, the Employee Savings Plus Plan, and the Deferred
Compensation Plan.
 
 
2.          Within two weeks of the Resignation Date, Company shall also pay to
Executive by wire transfer a lump sum cash payment of One Million Two Hundred
Twenty Five Thousand Dollars ($1,225,000.00), less applicable federal, state,
and local tax or other withholdings. Executive acknowledges and agrees that he
is responsible for all federal, state, and local income or earnings taxes and
the Executive's portion of any employment taxes due on payments made under this
Agreement and arising under each of the Company's plans and programs.  Company
has no duty to defend Executive in any tax-related proceeding brought against,
or any inquiry raised with, Executive. In consideration for amounts received
under this Agreement, Executive voluntarily releases and discharges the Company,
all of its affiliates, or all of its subsidiaries and each of their agents,
officers, directors, employees, and former employees (the "Released Parties"),
of and from any and all claims, demands, counterclaims, liabilities,
obligations, suits, or causes of action of any kind or nature whatsoever whether
in their personal or representative capacities, which the Executive may have
had, may now have or may have in the future, arising from or in any way
connected with Executive's employment by Company and his resignation from
Company's employment, or relating to matters occurring on or before the date
hereof. Without limiting in any way the foregoing, the Executive specifically
releases the Released Parties from any and all claims, demands, counterclaims,
liabilities, obligations, causes of action or suits arising:
 
 
 
a.
Out of or in any manner related to the employment or termination of the
Executive; or

 


--------------------------------------------------------------------------------


 
 
b.
Under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e-5; or

 
 
 
c.
Under the Age Discrimination in Employment Act ("ADEA"), as amended, 29 U.S.C. §
621, et seq., including the provisions of the Older Workers Benefits Protection
Act amendments to the ADEA; or

 
 
 
d.
Under the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.;
or

 
 
 
e.
Under any and all federal, state or local discrimination statutes, laws,
ordinances, regulations or Executive Orders including but not limited to the
Missouri Human Rights Act, or other applicable state discrimination act; or

 
 
 
f.
Under Family and Medical Leave Act ("FMLA"), or any comparable state statute; or

 
 
 
g.
Under any exception to the employment-at-will doctrine, including any common-law
theory sounding in tort, contract, or public policy; or

 
 
h.           Under the provisions of any state or local wage and hour law or
ordinance; or
 
 
 
i.
Under the National Labor Relations Act, as amended, 29 U.S.C. Subsection 141, et
seq.; or

 
 
 
j.
Under any state "service letter" statute, including but not limited to
Missouri's Service Letter Statute, R.S.Mo., 290.140; or

 
 
k.           Under the Equal Pay Act of 1963, as amended; or
 
 
 
l.
Under the Employee Retirement Income Security Act of 1974 ("ERISA"), as amended,
except this Section 2 shall not be construed as limiting Executive's rights of
election or claim for payment of benefits under the Management Pension Plan or
the Employee Savings Plus Plan; or

 
 
 
m.
Under Section 806 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A; or

 
 
 
n.
Under the Change In Control Severance Agreement dated as of September 1, 2006.

 
 
3.           Executive understands and acknowledges that the terms and
conditions of the Great Plains Energy Incorporated Amended Long-Term Incentive
Plan, effective as of May 1, 2007, and the Great Plains Energy Incorporated
Long-Term Incentive Plan, effective as of May 5, 1992 and amended as of May 7,
2002, govern all of Executive’s outstanding Awards (as that term is defined in
the Plans).  Executive also understands and acknowledges that the terms and
conditions of the Great Plains Energy Incorporated/Kansas City Power & Light
Company Annual Incentive Plan, amended effective January 1, 2007, govern
Executive’s outstanding
 


--------------------------------------------------------------------------------


 
award under such Plan.   Executive further understands and acknowledges that
this Agreement in no way modifies any terms and conditions of such Plans or his
Awards thereunder.
 
 
4.           To the extent any payments hereunder are subject to Section 409A of
the Internal Revenue Code, such payments will be paid in a manner that will meet
the requirements of such section, including regulations or other guidance issued
with respect thereto, such that the payment will not be subject to the excise
tax applicable under such section.
 
 
5.           Company hereby releases and forever discharges Executive from any
and all liability, claims, and charges, arising from or in any way connected to
his employment. In addition, this Agreement will not cause the termination of,
or extinguish Executive's rights under, the Indemnification Agreement dated as
of April 5, 2000, as amended by Amendment No. 1 effective October 1, 2001,
between Executive and Company.
 
 
6.           Executive shall have no duty to seek other employment or mitigate
any payments or benefits granted under this Agreement. Furthermore, should
Executive obtain comparable employment, such employment shall not be deemed to
mitigate any payments or benefits provided in this Agreement.
 
 
7.           Executive agrees that any and all Company property in his
possession shall be returned on his Resignation Date, with the exception of
Executive’s cell phone and cell phone number.
 
 
8.           Executive covenants and agrees that all prior agreements relating
to confidentiality of proprietary Company information ("Confidential
Information") and trade secrets of which Executive has gained knowledge through
his employment shall remain in effect and survive this Agreement. The terms
Confidential Information and "trade secrets" shall not be deemed to include
information that is accessible to or otherwise known by the public.
 
 
9.           Executive acknowledges that he has had access to and been involved
with numerous aspects of the Company's operations during his period of
employment. As such, Executive agrees, until December 31, 2010, and upon
reasonable notice, to make himself reasonably available by telephone, or in
person on Company premises, at Company's request and to make himself available
to Company agents, in order to answer questions, provide information or
generally assist the Company and his successor.  Executive shall be reimbursed
for mileage and other reasonable out-of-pocket expenses incurred in travelling,
at Company’s request, to Company’s premises or elsewhere.  Executive may notify
the Company if, in his good faith opinion, the Company’s requests involve an
unreasonable amount of Executive’s time.  The Company and Executive shall
promptly meet and use their best efforts to negotiate in good faith a
mutually-acceptable arrangement to either (i) reduce the Company’s requests for
Executive’s availability, or (ii) provide additional compensation to Executive.
 
 
10.           The parties agree and covenant that they will not disparage one
another for any reason, or make any comments that might be harmful to the other
party's reputation. After the Resignation Date, the Company shall not use the
Executive's name in connection with the Company in any announcement, press
release or business communication, unless required by any federal, state or
local law or the Company has obtained the permission of the Executive for such
use.
 


--------------------------------------------------------------------------------


 
11.           The Company has advised the Executive to consult with counsel
prior to the execution of this Agreement, and Executive and Company acknowledge
that they have fully read and considered the contents of this Agreement, and
that they have had the opportunity to consult with and receive independent legal
advice from counsel of their choice regarding the advisability hereof. Company
and Executive fully, completely, and totally comprehend the provisions hereof
and are in full agreement with each and every one of its terms, conditions, and
provisions.
 
 
12.           This Agreement shall be construed in accordance with the laws of
the State of Missouri. Any dispute relating to this Agreement shall be brought
in an appropriate Circuit Court of Missouri or the U.S. District Court for the
Western District of Missouri.
 
 
13.           This Agreement contains the entire agreement between the Executive
and Company concerning the foregoing matters and no change, modification, or
waiver of any provision hereof will be valid unless in writing and signed by the
parties to be bound.
 
 
14.           The provisions of this Agreement are severable, and if any
paragraph or part of any paragraph is found to be unenforceable or inoperable,
then other paragraphs or the remainder of the particular paragraph, whichever
applies, shall remain fully valid and enforceable.
 
 
15.           Executive acknowledges that he received this document on December
2, 2008, and that he is legally entitled to consider this Agreement for
twenty-one (21) days before executing this Agreement.  Executive acknowledges
that he may revoke (cancel) this Agreement within seven (7) days after executing
it, by delivering written notice to Michael Chesser, Company's Chairman and
Chief Executive Officer. Unless revoked by Executive within seven (7) days after
execution, this Agreement will be final and binding on the eighth (8th) day
following Executive's execution of this Agreement.
 
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT HE
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.
 
In witness whereof, the Company and the Executive have signed this agreement as
of the date first above written.


Kansas City Power & Light
Company                                                                                                             Executive




By: /s/ Michael J.
Chesser                                                                                                            /s/
Stephen T. Easley
Michael J.
Chesser                                                                                                                Stephen
T. Easley
Chairman of the Board and Chief Executive Officer

